PUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 12-2543


FREDERICK E. BOUCHAT,

               Plaintiff - Appellant,

          v.

BALTIMORE RAVENS LIMITED PARTNERSHIP,

               Defendant - Appellee.

------------------------

INTERNATIONAL DOCUMENTARY ASSOCIATION; FILM INDEPENDENT;
MOTION PICTURE ASSOCIATION OF AMERICA, INCORPORATED,

               Amici Supporting Appellee.



                            No. 12-2548


FREDERICK E. BOUCHAT,

               Plaintiff - Appellant,

          v.

NFL ENTERPRISES LLC; NFL NETWORK          SERVICES, INC.;   NFL
PRODUCTIONS LLC, d/b/a NFL Films,         a subsidiary of   NFL
Ventures L.P.,

               Defendants - Appellees.

-------------------------
INTERNATIONAL DOCUMENTARY ASSOCIATION; FILM INDEPENDENT;
MOTION PICTURE ASSOCIATION OF AMERICA, INCORPORATED,

                Amici Supporting Appellees.



Appeals from the United States District Court for the District
of Maryland, at Baltimore.   Marvin J. Garbis, Senior District
Judge. (1:12-cv-01905-MJG; 1:12-cv-01495-MJG)


Argued:   October 31, 2013             Decided:   December 17, 2013


Before WILKINSON, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by published opinion.       Judge Wilkinson    wrote   the
opinion, in which Judge Duncan and Judge Diaz joined.


ARGUED: Howard J. Schulman, SCHULMAN & KAUFMAN, LLC, Baltimore,
Maryland, for Appellant.     Robert Lloyd Raskopf, QUINN EMANUEL
URQUHART & SULLIVAN, LLP, New York, New York, for Appellees. ON
BRIEF: Marie J. Ignozzi, SCHULMAN & KAUFMAN, LLC, Baltimore,
Maryland, for Appellant. Mark D. Gately, HOGAN LOVELLS US LLP,
Baltimore, Maryland; Sanford I. Weisburst, Todd Anten, Rachel E.
Epstein, QUINN EMANUEL URQUHART & SULLIVAN, LLP, New York, New
York, for Appellees. Julie A. Ahrens, Timothy Greene, STANFORD
LAW SCHOOL CENTER FOR INTERNET & SOCIETY, Stanford, California,
for   International   Documentary   Association, Motion  Picture
Association of America, Inc., and Film Independent, Amici
Supporting Appellees.




                                 2
WILKINSON, Circuit Judge:

       This     case    presents     the        latest    chapter    in     extensive

litigation over the Baltimore Ravens “Flying B” logo. Frederick

Bouchat challenges the National Football League’s use of the

logo    in    three    videos   featured       on   its   television     network   and

various websites, as well as the Baltimore Ravens’ display of

images that include the logo as part of exhibits in its stadium

“Club Level” seating area. The district court found that the

defendants’ use of the Flying B logo in both settings was fair

and therefore did not infringe Bouchat’s copyright. We affirm.

Any other result would visit adverse consequences not only upon

filmmaking but upon visual depictions of all sorts.



                                           I.

       In June 1996, months before the beginning of the Baltimore

Ravens’ inaugural season, the organization unveiled the Flying B

logo as its symbol. The logo featured a gold shield with a

purple “B” at its center and purple wings extending from either

side.    Frederick       Bouchat,    the    plaintiff        and   appellant    here,

noticed that the logo bore a strong resemblance to one he had

created and provided to the chairman of the Maryland Stadium

Authority      months     earlier,    to       be   passed    on    to    the   Ravens

franchise. Bouchat also requested compensation, assertedly of a

nominal nature, in exchange for the Ravens’ use of the logo.

                                           3
Upon     recognizing        the   logo,         Bouchat     obtained        a     copyright

registration on his drawings but did not contact the Ravens at

that time.

       In May of 1997, after the Ravens had played their first

season, Bouchat filed his first lawsuit against the Ravens and a

subsidiary      of   the    National      Football        League   (“NFL”),          alleging

that the Flying B logo infringed the copyright in three of his

drawings. Ultimately, this court refused to set aside a jury’s

verdict       that   the    defendants       were    liable     as     to    one      of   the

drawings. See Bouchat v. Baltimore Ravens, Inc., 241 F.3d 350,

353 & n.1, 357 (4th Cir. 2000) (“Bouchat I”).

       After the 1998 season, the Baltimore Ravens adopted a new

logo   (the     “Raven      Profile     Logo”)      and    no   longer      featured       the

Flying B on their uniforms and merchandise. We have subsequently

issued    three      more    decisions       in    lawsuits     brought         by   Bouchat

regarding the Flying B logo. See Bouchat v. Baltimore Ravens

Football Club, Inc., 346 F.3d 514 (4th Cir. 2003) (“Bouchat II”)

(affirming       a   jury    award      of   zero     dollars      for      the      original

infringement); Bouchat v. Bon-Ton Dep't Stores, Inc., 506 F.3d

315, 328 (4th Cir. 2007) (“Bouchat III”) (affirming a number of

judgments in favor of NFL licensees that had used the Flying B

logo     because     Bouchat      was     “precluded        from     obtaining         actual

damages against them”); Bouchat v. Baltimore Ravens Ltd. P'ship,

619    F.3d    301   (4th     Cir.      2010)     (“Bouchat     IV”)     (finding          that

                                             4
footage of the Flying B logo in season highlight films and in a

short video shown on the large screen during Ravens home games

was not fair use, but that the Ravens’ display of the logo in

images in its corporate lobby was).

       Bouchat commenced the suits currently before this court in

May and June of 2012. He seeks to, inter alia, enjoin defendants

from     using   the   Flying   B   Logo       incidentally       in    videos    and

photographs that were not at issue in Bouchat IV. Bouchat has

alleged infringement in three videos that appeared on the NFL

Network, as well as on the NFL.com or other websites. These

videos feature fleeting and infrequent footage of the Flying B

logo. He has also challenged the Ravens’ use of pictures with

the Flying B Logo in historical exhibits in the Club Level area

of M&T Bank Stadium.

       The district court found, on summary judgment, that the

defendants’ limited use of the Flying B logo qualified as fair

use. For both the videos and the photograph displays, it applied

each of the four fair use factors laid out in the copyright

statute: (1) “the purpose and character of the use”; (2) “the

nature     of    the   copyrighted       work”;          (3)   “the    amount     and

substantiality of the portion used”; and (4) “the effect of the

use    upon   the   potential   market       for   the    copyrighted    work.”    17

U.S.C. § 107. For both the videos and the photos, the district

court found that the first factor counseled in favor of fair

                                         5
use. In particular, the district court emphasized that the use

of the logo was “transformative,” which the Supreme Court has

described as a use that “adds something new, with a further

purpose   or    different     character,       altering      the    first       with   new

expression, meaning, or message.” Campbell v. Acuff-Rose Music,

Inc., 510 U.S. 569, 579 (1994). Because of the substantially

transformative nature of the uses, the second and third factors

did not weigh against fair use. Discussing the fourth factor,

the district court found that the use of the logo in the videos

and    displays       was     minimally        commercial,          and     that       the

substantially      transformative        nature      of   the      use     offset       any

negative effect on the potential market for the Flying B logo.

      The court then weighed the four factors together for both

the   videos    and   the    displays,    and       determined      that    the      first

factor    counseled    strongly     in    favor      of   fair      use,    while      the

remaining factors were either neutral or militated only slightly

against    fair    use.     Consequently,      it    found    the        uses   in     both

settings fair. This appeal followed.



                                         II.

      The power over patent and copyright granted to Congress in

Article    I,     Section 8    of   the       Constitution         “is    intended      to

motivate the creative activity of authors and inventors by the

provision of a special reward, and to allow the public access to

                                          6
the   products     of     their      genius             after       the    limited       period    of

exclusive control has expired.” Sony Corp. of Am. v. Universal

City Studios, Inc., 464 U.S. 417, 429 (1984). To effectuate this

public benefit, § 106 of the Copyright Act grants “a bundle of

exclusive rights to the owner of the copyright,” including the

rights “to publish, copy, and distribute the author’s work.”

Harper & Row Publishers, Inc. v. Nation Enters., 471 U.S. 539,

546-47 (1985); see also 17 U.S.C. § 106. In order to vindicate

the same “constitutional policy of promoting the progress of

science   and    the    useful       arts”          that       underlies       the      Patent    and

Copyright Clause, courts developed the doctrine of fair use,

which    fosters    new       creation          and          innovation      by    limiting       the

ability   of    writers       and    authors            to     control      the    use     of   their

works. Harper & Row, 471 U.S. at 549 (internal quotation marks

omitted).

      The Copyright Act of 1976 codified the fair use doctrine

for the first time, creating § 107 as a statutory exception to

the typical protections provided to copyright holders in § 106.

Bouchat   IV,    619    F.3d        at    307       (citing         Campbell       v.    Acuff-Rose

Music, Inc., 510 U.S. 569, 576 (1994)). “Congress meant § 107 to

restate   the    present       judicial             doctrine         of     fair    use,    not    to

change,   narrow,       or    enlarge          it       in    any    way    and    intended       that

courts    continue           the     common-law                tradition          of     fair     use

adjudication.”      Campbell,            510    U.S.         at     577    (internal      quotation

                                                    7
marks omitted). As a result, the fair use doctrine continues to

serve as “an equitable rule of reason, for which no generally

applicable definition is possible.” Sundeman v. Seajay Soc'y,

Inc.,    142    F.3d    194,    202   (4th    Cir.       1998)   (internal   quotation

marks omitted).

       Nonetheless, Congress did provide a list of four factors

that “guide the determination of whether a particular use is a

fair use.” Bouchat IV, 619 F.3d at 308 (internal quotation marks

omitted). Those factors are:

       (1) the purpose and character of the use, including
       whether such use is of a commercial nature or is for
       nonprofit educational purposes;

       (2) the nature of the copyrighted work;

       (3) the amount and substantiality of the portion used
       in relation to the copyrighted work as a whole; and

       (4) the effect of the use upon the potential market
       for or value of the copyrighted work.


17 U.S.C. § 107. These factors cannot be treated in isolation

from    one    another,       but   instead       must   be   “weighed   together,      in

light of the purposes of copyright.” Campbell, 510 U.S. at 578.

This    balancing      necessitates      a    “case-by-case        analysis”   in    any

fair use inquiry. Id. at 577. Our precedents have placed primary

focus on the first factor. See Bouchat IV, 619 F.3d at 308-11,

313-14; Bond v. Blum, 317 F.3d 385, 394-95 (4th Cir. 2003);

Sundeman,      142     F.3d    at   202-04.       A   finding    of   fair   use   is   a


                                              8
complete defense to an infringement claim: “the fair use of a

copyrighted work . . . is not an infringement of copyright.” 17

U.S.C. § 107.

     A fair use defense “presents a mixed question of law and

fact.” Bouchat IV, 619 F.3d 307. We review the district court’s

legal conclusions de novo and its factual findings for clear

error. Sundeman, 142 F.3d at 201.



                                 III.

     Bouchat first challenges the NFL’s fleeting uses of the

Flying B logo in three videos featured on the NFL Network and

various   websites.   Bouchat   claims   that   these   uses,   described

below, are not fair use and consequently infringe his copyright.

For the reasons that follow, we hold that the NFL’s incidental

displays of the Flying B logo in the videos are indeed fair use.

                                  A.

     The three videos Bouchat challenges were produced by the

NFL for display on the NFL network, and were also featured on

websites including NFL.com and Hulu.com. Two of the videos were

part of the film series Top Ten, each episode of which features

a countdown of ten memorable players, coaches, or events in NFL

history. The third video is part of the Sound FX series, which

provides viewers with an inside look at the sights and sounds of

the NFL through players who wear microphones. Consistent with

                                   9
our    responsibility             to    examine       each   use   on     a    “case-by-case”

basis, Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569, 577

(1994), we examine the various videos in detail in order to

determine the nature of the use of the Flying B logo in each.

       Top    Ten:        Draft    Classes       recounts     and    analyzes           in   short

segments the ten best NFL draft classes of all time. It begins

by explaining that the purpose of the video is to declare which

draft classes are most impressive. The video features a four-

minute segment on the Baltimore Ravens’ 1996 draft class, rated

number six by the show. It contains interviews with players,

journalists,         and       Ravens    front    office      personnel        regarding        the

team’s      move     to    Baltimore       and    the    quality     of       the   1996     draft

class. It also shows historical footage from the day of the

draft. These interviews and voiceovers make up the vast majority

of    the    video.       In     two    spots,    however,     the      Flying      B    logo    is

visible for less than one second: once on a banner and a helmet

at the opening of the segment, and again on the side of a helmet

during game footage toward the end of the segment. The four

minute       video        uses     its    interviews         and    historical          footage,

including the exceptionally brief appearances of the Flying B

logo, to tell the story of the Ravens 1996 draft class and its

impact on the new organization.

       The second video, Top Ten: Draft Busts, also begins with

narration that explains that the episode will showcase the least

                                                 10
successful draft picks. It then features short segments on each

unsuccessful pick or set of picks, including the number eight

“bust” Lawrence Phillips, who was selected by the St. Louis Rams

in 1996. The video features discussion of Phillips’s college

career, interviews with those present at the time, news reports

detailing his trouble with the law, and footage from practices

and games. The segment recounts Phillips’s promise as a football

player and the problems that prevented him from fulfilling it.

At the end of the segment, a defensive player tackles Phillips,

and it is possible to catch a glimpse of the Flying B logo on

the   player’s     helmet   if   one       chances    to   look   at   it   for    the

fraction of a second it is visible.

      The final video, Sound FX: Ray Lewis, features a collection

of footage and audio of Ray Lewis throughout his career. The 24-

minute video is split into eight sections, each of which tells

the story of a different aspect of Lewis’s career though video

footage and recorded statements by Lewis and those around him.

One of the segments focuses on Ray Lewis at training camp and

lasts for roughly two minutes. During an eight-second period of

the training camp segment, the Flying B logo is visible on some

of the Ravens players’ helmets. And twice in other segments of

the   show,   as    Lewis   makes      a    tackle,    the   Flying    B    logo    is

partially visible for less than one second. Otherwise, the Raven



                                           11
Profile logo is the only logo visible throughout Sound FX: Ray

Lewis.

      Bouchat argues that the use of the Flying B logo in these

three videos does not qualify as fair use. First, Bouchat argues

that this court’s decision in Bouchat IV bars the NFL’s fair use

claim because the highlight videos at issue in that case are

“materially         indistinguishable”           from    the   videos        in    this    case.

Appellant’s Br. at 29. He further contends that an independent

assessment      of        the    fair    use   factors      requires         a    finding       of

infringement. Focusing largely on the first fair use factor --

the purpose and character of the use -- Bouchat contends that

the use of the Flying B logo was not transformative. It is, he

claims, being used in the same way in these videos as it was in

the infringing videos in Bouchat IV: to identify Ravens players.

And   even     if    the    use    were    transformative,             the   district      court

erred     by        not     weighing       the      transformation               against    the

commerciality of the use under the first factor, as well as

against the remaining § 107 factors. Finally, Bouchat disputes

the district court’s finding that the defendants acted in good

faith, arguing that they were serial infringers whose bad faith

was all too evident.

                                               B.

        The   first       fair    use    factor     focuses       on    “the      purpose   and

character      of     the       use,    including       whether    such      use     is    of    a

                                               12
commercial nature or is for nonprofit educational purposes.” 17

U.S.C. §     107(1). The preamble to § 107 lists examples of uses

that are fair: “criticism, comment, news reporting, teaching . .

. scholarship, or research.” Id. § 107. These examples serve as

a “guide[]” for analysis under the first factor. Campbell, 510

U.S. at 578. The essential inquiry under the first factor can be

separated     into     two         parts:        whether      the     new     work     is

transformative, see id. at 579, and the extent to which the use

serves a commercial purpose. See Bouchat IV, 619 F.3d at 310-11.

We discuss each in turn.

                                            1.

     “A ‘transformative’ use is one that ‘employ[s] the quoted

matter in a different manner or for a different purpose from the

original,’    thus    transforming          it.”   A.V.    ex   rel.    Vanderhye      v.

iParadigms,    LLC,    562    F.3d    630,       638   (4th   Cir.    2009)     (quoting

Pierre N. Leval, Commentary, Toward a Fair Use Standard, 103

Harv. L. Rev. 1105, 1111 (1990)). Transformative works rarely

violate copyright protections because “the goal of copyright, to

promote    science    and    the    arts,     is   generally        furthered    by   the

creation of transformative works. Such works thus lie at the

heart of the fair use doctrine's guarantee of breathing space

within the confines of copyright.” Campbell, 510 U.S. at 579.

Importantly, a transformative use is one that “adds something



                                            13
new”    to   the   original      purpose      of    the       copyrighted      work.        Id.;

Bouchat IV, 619 F.3d at 314.

       Each of the videos in this case is intended to present a

narrative about some aspect of Ravens or NFL history. Top Ten:

Draft    Classes      recounts     the     Ravens’        1996       draft,    documenting

football’s return to Baltimore, the team’s strategy for the 1996

draft,    and   the     impressive     result       of    its    efforts.       During       the

four-minute        segment’s       interviews,            archival          footage,         and

voiceover, the Flying B logo is visible two different times, for

less than one second each time. Top Ten: Draft Busts recounts

the    disappointing      path    of     Lawrence        Phillips’s      once    promising

career, complete with interviews, game tape, and news footage.

Toward the end of the four-minute segment, the Flying B logo is

partially visible on the helmet of a Raven tackling Phillips for

a fraction of a second. Finally, Sound FX: Ray Lewis provides an

inside look at the career of Ray Lewis through the sights and

sounds that accompanied his play. The Flying B is visible for a

longer stretch during this video, though the Raven Profile logo,

which    has    identified     the     Ravens      since       the    1999    season,       is,

comparatively, featured much more prominently.

       The   use   of    the   Flying     B     logo     in    each    of     these    videos

differs from its original purpose. Bouchat IV, 619 F.3d at 314.

See also Campbell, 510 U.S. at 579. It initially served as the

brand    symbol    for   the     team,    its      on-field      identifier,          and    the

                                           14
principal thrust of its promotional efforts. None of the videos

use the logo to serve the same purpose it once did. Instead,

like the historical displays featuring the Flying B logo in the

lobby of the Ravens’ headquarters in Bouchat IV, these videos

used the Flying B as part of the historical record to tell

stories       of   past   drafts,     major      events    in    Ravens    history,   and

player    careers.        Bouchat    IV,    619    F.3d    at    314;   see   also    Bill

Graham Archives v. Dorling Kindersley Ltd., 448 F.3d 605, 609-10

(2d. Cir. 2006) (finding that Grateful Dead posters reproduced

in a biographical text served as “historical artifacts” that

helped readers to understand the text). The logo, then, is being

used “not for its expressive content, but rather for its . . .

factual content,” Bouchat IV, 619 F.3d at 314 (quoting Bond v.

Blum, 317 F.3d 385, 396 (4th Cir. 2003)), and in such a manner

that     no    doubt      “adds     something      new.”       Id.   And   contrary    to

Bouchat’s claims, it does not matter that the Flying B logo is

unchanged in the videos, for “[t]he use of a copyrighted work

need   not     alter      or   augment     the    work    to    be   transformative    in

nature.” Vanderhye, 562 F.3d at 639.

       This finding of transformative use is reinforced by the

exceptionally insubstantial presence of the Flying B logo in

these videos. In the vast majority of its appearances, it is

present for fractions of a second, and can be perceived only by

someone who is looking for it. “The extent to which unlicensed

                                             15
material is used in the challenged work can be a factor in

determining whether a . . . use of original materials has been

sufficiently transformative to constitute fair use.” Bill Graham

Archives, 448 F.3d at 611. The Flying B logo cannot be said to

serve its original function of identifying the Ravens players

and organization if it is all but imperceptible to those viewing

the videos. It serves no expressive function at all, but instead

acts    simply    as   a     historical         guidepost     --   to   those    who    even

detect it –- within videos that construct new narratives about

the history of the Ravens and the NFL. See Bond, 317 F.3d at

396; Elvis Presley Enters., Inc. v. Passport Video, 349 F.3d

622, 629 (9th Cir. 2003) (noting the transformative nature of

using    copyrighted         works    as    historical      context),     overruled       on

other grounds by Flexible Lifeline Sys., Inc. v. Precision Lift,

Inc., 654 F.3d 989, 995 (9th Cir. 2011) (per curiam).

       The sole video that features the Flying B for long enough

that it could serve as an identifier is Sound FX: Ray Lewis. The

episode    runs      for     nearly    24       minutes,    and    features      just   one

stretch of less than ten seconds in which the Flying B logo is

visible more than fleetingly. The 24-minute video is replete

with countless images of the Raven Profile logo, both in game

and practice footage, which currently serves to identify the

Ravens and adorns their merchandise. It is the Raven Profile

logo,    and   not     the    Flying       B,    that   now    serves    an     expressive

                                                16
function. See Bill Graham Archives, 448 F.3d at 611 (posters

reproduced in a biographical work were “inadequate to offer more

than a glimpse of their expressive value”). The Flying B logo,

used only incidentally, no longer serves “the same intrinsic

purpose as the original,” Am. Geophysical Union v. Texaco Inc.,

60 F.3d 913, 923 (2d Cir. 1994). Its use therefore qualifies as

transformative.

      Bouchat argues that the uses of the Flying B logo in the

videos in this case are indistinguishable from those adjudicated

in Bouchat IV. Appellant’s Br. at 28-31. Both, he says, act to

identify the team. In reality, however, the uses are strikingly

different. In the season highlight films from Bouchat IV, the

logo was shown again and again, always as a brand identifier for

the Ravens organization and its players. Bouchat IV, 619 F.3d at

306-07. As we found, the logo simply replicated its original

function when footage of the seasons was shot, condensed, and

reproduced in a summary film. Id. at 309. But the current use,

as   noted    above,       differs        in   two   important     respects     from   the

Bouchat      IV    videos.     We    found      in   that   case    that   the    season

highlight         videos    did     not    change     the   way    in   which    viewers

experienced        the     logo,    making     the   use    non-transformative.        Id.

Here, however, because the videos used the historical footage to

tell new stories and not simply rehash the seasons, it used the

Flying B logo for its “factual content” and was transformative.

                                               17
See id. at 314. Equally important is the fact that, while the

logo was featured substantially, again and again, in the season

highlight films, it was used only fleetingly and insignificantly

here.       Its     function       as     an        identifier     was   significantly

diminished, limiting its expressive value.

       This       court’s    two   hypotheticals         in   Bouchat    IV   provide   a

particularly useful contrast between the videos in that case and

those presently before the court. In finding that the season

highlight videos were not fair use, we laid out two different

viewer experiences:

       In the first, an individual at home in her living room
       in 1996 watches a Ravens football game on television.
       The Flying B logo on the helmets of one team helps her
       identify the team as the Ravens. In the second, an
       individual at home today (2010) in his living room
       watches the 1996 Ravens season highlight film. The
       Flying B logo on the helmets of one team helps him
       identify the team as the Ravens. The logo plays the
       same role in each example. Its purpose is not
       transformed   in  the  highlight  film,   viewed  some
       fourteen years later.

Id. at 309. In the season highlight videos, the Flying B still

served the purpose of identifying the team as the Ravens as they

play opponents -- its core and crucial function. But in the Top

Ten and Sound FX videos, where it is rarely visible for more

than    a     second,       it   cannot    possibly        serve    as   a    meaningful

identifier of the franchise. Instead, like the Flying B in the

corporate lobby, it is used for its factual content to tell new

historical narratives about the players and franchise. See id.

                                               18
at 314. The use of the Flying B logo is thus substantially

transformative.

                                               2.

       The     first     factor        also     requires      an     inquiry      into    the

commercial      nature      of    the     use    at    issue.      While   a     commercial

purpose “may weigh against a finding of fair use,” Campbell, 510

U.S.   at    579,     the   Supreme       Court     has     warned    us   not    to     over-

emphasize       its      impact:        “If,     indeed,      commerciality         carried

presumptive force against a finding of fairness, the presumption

would swallow nearly all of the illustrative uses listed in the

preamble paragraph of § 107, including news reporting, comment,

criticism,      teaching,         scholarship,        and    research,      since        these

activities are generally conducted for profit in this country.”

Id. at 584 (internal quotation marks omitted). Vast numbers of

fair    uses    occur       in    the    course       of    commercial     ventures.       An

overbroad       reading      of    the        commercial      sub-prong        would     thus

eviscerate the concept of fair use. See Vanderhye, 562 F.3d at

639. Instead, the commerciality inquiry is most significant when

the allegedly infringing use acts as a direct substitute for the

copyrighted work. Campbell, 510 U.S. at 591. Meanwhile, “the

more    transformative           the     new    work,       the    less    will     be    the

significance        of   other     factors,         like    commercialism,        that    may

weigh against a finding of fair use.” Vanderhye, 562 F.3d at 639



                                               19
(quoting Campbell, 510 U.S. at 579) (internal quotation marks

omitted).

      In this case, there is no doubt, as the district court

found, that the NFL has produced and distributed these videos

for commercial gain. But as the district court also noted, the

“substantially     transformative”      nature      of    the   use     renders      its

commercial nature largely insignificant. J.A. 200. Indeed, in

Bouchat   IV,    when   evaluating     the    commerciality        of    the     season

highlight films, we noted that because we had found the use of

the   logo      “non-transformative,         we    have    no      hesitation        in

concluding that the commercial nature of the use weighs against

a finding of fair use.” 619 F.3d at 311. Here, however, where we

have found the use of the Flying B logo to be substantially

transformative,      the     NFL’s    profit-seeking        weighs        much      less

strongly against a finding of fair use.

      Finally, the limited nature of the uses counsels against

placing significant weight on their commercial nature. The key

inquiry is the extent to which the Flying B logo itself -- and

not the videos as a whole -- provides commercial gain to the

NFL. “[T]he degree to which the new user exploits the copyright

for commercial gain -- as opposed to incidental use as part of a

commercial      enterprise    --     affects      the    weight”        due    to    the

commercial character of a particular use. Elvis Presley Enters.,

Inc., 349 F.3d at 627. The uses of the Flying B logo in these

                                       20
three videos can only properly be described as incidental to the

larger commercial enterprise of creating historical videos for

profit. Although the logo was part of a product created for

commercial      gain,    its     role    in     facilitating     that    gain      was

unquestionably minimal.

                                          3.

       Bouchat has also urged this court to make a finding of bad

faith on the part of the NFL and the Ravens, largely due to past

findings of infringement by both entities. Appellant’s Br. at

40-41, 50. As an initial matter, “good faith” is not listed as a

fair   use    factor    in   §   107    of     the   Copyright   Act    and   it    is

questionable whether allegations of subjective “bad faith” could

undercut a use that objectively was fair. See Campbell, 510 U.S.

at   585     n.18.   Even    assuming     that       they   could,   however,      the

district court refused to find that the NFL and the Ravens acted

in bad faith here, noting:              “there is nothing to put into doubt

the NFL’s good faith in believing that the uses of the Flying B

Logo in Documentaries were non-infringing fair uses.” J.A. 201.

See also J.A. 195 (making the same finding with regard to the

Ravens). Bouchat directs us to previous examples of infringement

by the Ravens and the NFL, and asks that we infer bad faith.

Absent any evidence to support this conclusion, we decline to

disturb the ruling of the district court. The transformative

nature of the defendants’ uses of the Flying B logo provided

                                          21
them with every reason to believe that their use was fair. In

Bouchat IV, we addressed the past actions of the defendants, and

noted that they were relevant in part because “the purpose of

the use [was] not transformed.” 619 F.3d at 311. Here, because

the    use   is   transformative,               any    past    infringement           is   simply

inapposite.

                                                 C.

       The fleeting and transformative use of the Flying B logo in

the    videos     means      that    the        first       factor   in    §    107    counsels

strongly in favor of fair use. The remaining criteria do nothing

to undermine this conclusion. The second factor concerns “the

nature of the copyrighted work.” 17 U.S.C. § 107(2). The logo is

a creative work, and therefore “closer to the core of works

protected by the Copyright Act.” Bouchat IV, 619 F.3d at 311

(internal       quotation          marks        omitted).       Nonetheless,           “if      the

disputed use of the copyrighted work is not related to its mode

of    expression    but      rather        to    its    historical         facts,      then     the

creative nature of the work” matters much less than it otherwise

would.   Vanderhye,          562    F.3d    at        640    (internal     quotation         marks

omitted). Indeed, as we noted in Bouchat IV, “the second factor

may be of limited usefulness where the creative work of art is

being    used     for    a    transformative            purpose.”         619   F.3d       at   315

(quoting     Bill       Graham      Archives,          448    F.3d   at     612)      (internal

quotation marks omitted). Thus, while Bouchat’s original drawing

                                                 22
is a creative work, the NFL’s transformative use lessens the

importance of the Flying B logo’s creativity. Consequently, this

factor is largely neutral.

       The third factor is “the amount and substantiality of the

portion used in relation to the copyrighted work as a whole.” 17

U.S.C. § 107(3). The Flying B is reproduced in full in at least

some   of      its    appearances        in     the    videos,    which     “militat[es]

against a finding of fair use,” but “does not preclude” it.

Bouchat     IV,      619    F.3d   at    315    (quoting     Sony   Corp.    of     Am.    v.

Universal      City        Studios,     Inc.,    464    U.S.     417,    449-50     (1984);

Sundeman v. Seajay Soc'y, Inc., 142 F.3d 194, 205 (4th Cir.

1998))    (internal          quotation     marks       omitted).    Ultimately,       “the

extent    of      permissible         copying       varies   with   the     purpose       and

character of the use.” Sundeman, 142 F.3d at 205-06 (quoting

Campbell,       510        U.S.    at    586-87)       (internal        quotation    marks

omitted). Here, the NFL had no choice but to film the whole logo

in order to fulfill its “legitimate transformative purpose” of

creating the historical videos at issue. Bouchat IV, 619 F.3d at

315. Though the NFL has used Bouchat’s work in its entirety, the

transformativeness of the use and the character of Bouchat’s

work lead us to give very little weight to this factor. It would

be senseless to permit the NFL to use the Flying B logo for

factual, historical purposes, but permit it to show only a half,

or two-thirds of it.

                                               23
     The     fourth    factor         is    “the    effect       of    the   use    upon    the

potential     market    for      or    value       of    the     copyrighted       work.”    17

U.S.C.   §   107(4).        We   are       required      to     “determine      whether     the

defendants’     [use    of       the       logo]    would       materially      impair      the

marketability of the work and whether it would act as a market

substitute for it.” Bond, 317 F.3d at 396. A transformative use

renders market substitution less likely and market harm more

difficult to infer. Campbell, 510 U.S. at 591. The transient and

fleeting use of the Flying B logo, as well as its use for its

factual, and not its expressive, content, leads us to conclude

that it serves a different purpose in the videos than it does

standing     alone.    As    a   result,       the       new,    transformative       use    is

unlikely to supplant any market for the original. See Sundeman,

142 F.3d at 207.

                                              D.

     The four § 107 factors indicate that the NFL’s fleeting and

insubstantial use of the Flying B logo in these videos qualifies

as fair use. The first factor, rightfully the principal focus of

the parties’ discussion, counsels strongly in favor of fair use.

The remaining fair use factors are largely neutral, providing

compelling     arguments          neither          for     nor        against      fair    use.

Consequently, in the aggregate, the four factors point in favor

of a fair use finding.



                                              24
       Our       analysis     under     § 107      is    confirmed         by     the      Supreme

Court’s      explication         of   the    underlying            interests      that     inform

copyright law and its relationship to the First Amendment. While

copyright law rewards the owner, “[t]he sole interest of the

United States and the primary object in conferring the monopoly

lie    in    the       general   benefits     derived         by    the    public       from    the

labors      of     authors.”     Sony    Corp.,         464    U.S.       at    429     (internal

quotation marks omitted). As a result, Congress has attempted

over the years to balance the importance of encouraging authors

and    inventors         by   granting      them   control         over    their      work     with

“society’s         competing      interest         in    the       free    flow       of   ideas,

information and commerce.” Id. at 429. Absent any protection for

fair    use,      subsequent      writers      and      artists      would      be    unable    to

build and expand upon original works, frustrating the very aims

of copyright policy. Campbell, 510 U.S. at 575-76. For creation

itself      is     a    cumulative    process;          those       who   come       after     will

inevitably make some modest use of the good labors of those who

came before. See Br. for Int’l Documentary Ass’n, Motion Picture

Ass’n of Am., Inc. & Film Indep. as Amici Curiae (“IDA Brief”)

at 9. After all, “it should not be forgotten that the Framers

intended copyright itself to be the engine of free expression.”

Harper & Row, Publishers, Inc. v. Nation Enters., 471 U.S. 539,

558 (1985).



                                              25
      Fair use, then, is crucial to the exchange of opinions and

ideas.     It    protects    filmmakers      and    documentarians      from    the

inevitable      chilling    effects     of   allowing     an   artist   too    much

control over the dissemination of his or her work for historical

purposes. Copyright law has the potential to constrict speech,

and fair use serves as a necessary “First Amendment safeguard[]”

against this danger.             Eldred v. Ashcroft, 537 U.S. 186, 219

(2003).    The    case-by-case      nature    of    the   inquiry    offers     the

advantage of flexibility, but it also lacks predictability and

clarity, which is often an impediment to free expression. As a

result, fair use must give speakers some reasonable leeway at

the margins. As the Supreme Court has noted, the “considerable

latitude for scholarship and comment” secured by the fair use

doctrine     protects      the   core   value      of   free   expression      from

excessive litigation and undue restriction. Id. at 220 (internal

quotation marks omitted); see also id. at 219.

      Top Ten: Draft Classes, Top Ten: Draft Busts, and Sound FX:

Ray Lewis share the qualities of other historical documentaries.

They feature three key components: archival footage, commentary,

and interviews. These ingredients are crucial to the creation of

any historically accurate film. They also align the videos with

the   examples     in   § 107’s    preamble:       “criticism,   comment,      news

reporting, teaching . . . scholarship, or research.” 17 U.S.C.

§ 107. Were we to require those wishing to produce films and

                                        26
documentaries to receive permission from copyright holders for

fleeting    factual       uses    of    their    works,         we    would    allow      those

copyright       holders     to     exert        enormous         influence        over     new

depictions of historical subjects and events. Such a rule would

encourage bargaining over the depiction of history by granting

copyright      holders    substantial         leverage      over       select     historical

facts.    It    would     force    those       wishing      to        create     videos    and

documentaries      to    receive       approval      and   endorsement           from     their

subjects, who could “simply choose to prohibit unflattering or

disfavored depictions.” See IDA Brief at 5. Social commentary as

well as historical narrative could be affected if, for example,

companies facing unwelcome inquiries could ban all depiction of

their logos. This would align incentives in exactly the wrong

manner, diminishing accuracy and increasing transaction costs,

all the while discouraging the creation of new expressive works.

This     regime,   the     logical       outgrowth         of        Bouchat’s    fair     use

position, would chill the very artistic creation that copyright

law attempts to nurture. See Sony Corp., 464 U.S. at 429.

       The NFL wishes to create narratives about various aspects

of its history, including some that transpired between 1996 and

1998,    when    the    Flying     B   logo     represented           the   Ravens.       These

videos have told new stories and feature all of the hallmarks of

documentary      films.     They       also,    of    course,          contain     fleeting,

insubstantial images of the Flying B logo. But just as it would

                                           27
have    been   a   terrible    shame    to    prevent      Edward    Hopper    from

painting the “Esso” sign in his masterful Portrait of Orleans,

so too would it be a mistake to prevent the NFL from using the

Flying B logo to create new protected works. See E.S.S. Entm't

2000, Inc. v. Rock Star Videos, Inc., 547 F.3d 1095, 1100 (9th

Cir. 2008) (noting that under trademark law, the First Amendment

protects those uses that have artistic relevance). The NFL may

not arouse sympathies in the way that a revered artist does, but

the    consequences    of   this     case    reach   far    beyond    its     facts.

Society’s interest in ensuring the creation of transformative

works incidentally utilizing copyrighted material is legitimate

no matter who the defendant may be.



                                       IV.

       Bouchat next challenges the incidental use of the Flying B

logo in certain historical displays located on the “Club Level”

of the Baltimore Ravens’ stadium. The facts of this particular

claim    are   detailed     below.    For    the   reasons    that    follow,    we

conclude that this particular instance of display also qualifies

as a fair use.

                                       A.

       The club section of the Ravens’ stadium occupies the 200-

level concourse. The Club Level provides a host of amenities,

including,     among   other       things,    spacious       seating,    carpeted

                                       28
floors, refuge from the elements, attractive décor, specialty

concessions,      and     enhanced       customer     service.      The    Club        Level

accommodates over 8,000 people and is accessible only to those

who   purchase     Club        Level    tickets.     These    tickets      are     priced

between $175 and $355 per game.

      The three displays challenged by Bouchat -- a timeline, a

highlight    reel,       and    a   significant      plays    exhibit      --    are     all

located on the Club Level. Each addresses a discrete subject

matter. Considered together, they cover an impressive span of

Baltimore    football          history.        The   Flying    B    logo        plays    an

incidental role in only a fraction of the historical depictions

featured in the displays. Overall, the exhibits document more

than one hundred years of history preceding the advent of the

Flying B logo and many significant historical events post-dating

it.

      The timeline, which begins with the year 1881, covers those

individual       years     that     illustrate       important      events        in    the

Baltimore    football          story.    For    instance,     the   portion       of     the

exhibit devoted to the year 1959, which surrounds the exit from

the women’s restroom, states in bold letters “TWO IN A ROW” and

includes as a caption “Baltimore repeats as NFL Champions in

Baltimore    –     Again       Against     Giants.”     Historical        photographs,

posters, and further descriptive text round out this component



                                           29
of the exhibit, which is generally representative of other years

included in the display.

      With       respect    to     Bouchat’s        challenge,       the    segment    for    a

single      year     --     1996       --   features         the    heading      “TOUCHDOWN

BALTIMORE”        and     the    caption       “NFL    Returns       to    Baltimore.”       To

illustrate this significant event in Baltimore sports history,

the display includes, among other things, blown-up reproductions

of the inaugural 1996 game-day program and ticket, each of which

necessarily        bears    the       Flying    B    logo.    No    other     year    in   the

extensive timeline display -- which covers the tail-end of the

19th century, the success of the Baltimore Colts, the tenure of

the Canadian Football League’s Baltimore Stallions, and the more

recent history associated with the Ravens -- includes even an

incidental depiction of the logo.

      The    highlight          reel    similarly      includes           illustrations      of

significant        moments       in    Ravens’      history.       The    reel   features     a

series      of     largely       interconnected         depictions,          located       near

concession areas, comprised of photographs accompanied by dates

and descriptive text. The Flying B logo appears incidentally in

several images. For instance, one exhibit includes a picture of

a   former    Ravens       player,      supplemented         by    the    date   “April    19,

1997” and a textual notation which reads, in part, “The Ravens

select Peter Boulware with their 1st pick in the 1997 draft (4th

overall).” In the photo, the Flying B logo is partially visible

                                               30
on the side of Boulware’s helmet. As with the timeline, both the

highlight      reel       and    the    important     plays       exhibit      --    discussed

below -- feature many significant historical depictions where

the logo does not appear at all.

     The important plays exhibit is structurally analogous to

the highlight reel: it comprises photographs, dates, and textual

descriptions commemorating significant on-field achievements of

Ravens     players.        The    photographs        are        exhibited     independently

throughout          the    Club        Level.     Bouchat        challenges          only     two

individual exhibits, including one that portrays a Ravens player

returning a punt. The text accompanying the photograph states,

in part: “Wide Receiver Jermaine Lewis ties an NFL Single-Game

Record with two punt return Touchdowns (89 yards and 66 yards).”

Given    the    angle       of    the      photo,    the    Flying      B     logo       is   only

incompletely visible on the side of Lewis’ helmet. The second

exhibit,       featuring          a     similar      layout,         depicts         a    Ravens

quarterback         celebrating        a   touchdown;       the      Flying    B     logo     also

appears on his helmet.

                                                B.

     The district court rejected Bouchat’s challenge to the Club

Level displays, finding each display of the Flying B justified

under the fair use doctrine. Its analysis rested in significant

part on this court’s decision in Bouchat IV, 619 F.3d 301, which

rejected       an    infringement          challenge       to    a    historical         display

                                                31
located in the lobby of the Ravens’ corporate headquarters. That

display,      like   the    one    at    issue   here,    contained   incidental

reproductions of the Flying B logo.

                                          1.

       As noted above, the first fair use factor -- “the purpose

and character of the use,” 17 U.S.C. § 107(1) -- can be reduced

to two sub-inquiries: whether the new use is transformative, and

to what degree it serves a commercial purpose. See Bouchat IV,

619 F.3d at 314. Each of these components is discussed below. As

will become apparent, much of our analysis regarding the content

of the documentaries discussed earlier is also applicable to

Bouchat’s display challenge.

       The parties, in reliance upon Bouchat IV, exert significant

effort debating whether the challenged historical displays are

installed in a “museum-like setting.” 619 F.3d at 314. We need

not resolve this specific dispute, however, in order to conclude

that    the     three      types    of     exhibits      at   issue   here   are

“transformative.” Campbell v. Acuff-Rose Music, Inc., 510 U.S.

569, 579 (1994). As noted, “[t]he use of a copyrighted work need

not alter or augment the work to be transformative in nature.

Rather, it can be transformative in function or purpose without

actually adding to the original work.” A.V. ex rel. Vanderhye v.

iParadigms, LLC, 562 F.3d 630, 639 (4th Cir. 2009).



                                          32
       Each   of    the     three       challenged        Club      Level    displays        is

intended to chronicle a significant aspect of Ravens’ history,

including     important        plays,       specific      player     achievements,          and

general historical events. Collectively, the displays provide a

multi-faceted portrait of the evolution of professional football

in   Baltimore.      The       Flying    B    logo   is     included        merely     as    an

incidental component of this broader historical narrative. See

SOFA Entm’t, Inc. v. Dodger Prods., 709 F.3d 1273, 1278 (9th

Cir.    2013).     Its     current      function       as    a   historical        artifact

differs significantly from its original function as the team’s

logo, whereby it represented the Ravens brand, differentiated

Ravens players from members of opposing teams, and generally

served as the focal point of promotional efforts.

       The logo as it is used in the Club Level displays no longer

serves these original purposes. Instead, its presence in the

various   exhibits        --    like    in     the   documentaries          --    is   purely

descriptive and designed merely to preserve a specific aspect of

Ravens history. See Bouchat IV, 619 F.3d at 314; Elvis Presley

Enters., Inc. v. Passport Video, 349 F.3d 622, 629 (9th Cir.

2003)   (noting,     in    the       context    of   an     Elvis    documentary,         that

defendant’s        “use     of       many      of    the     television           clips      is

transformative because they are cited as historical reference

points”),     overruled         on   other     grounds      as   stated      in    Flexible

Lifeline Sys., Inc. v. Precision Lift, Inc., 654 F.3d 989, 995

                                              33
(9th Cir. 2011) (per curiam). It is the Raven Profile logo --

not the Flying B logo -- that now serves the purpose served by

the Flying B logo from 1996 to 1998.

       Furthermore,     the    Flying     B    logo       represents     merely   a

negligible element of the overall exhibition. For instance, the

historical timeline chronicles over 100 years of football in

Baltimore, but the Flying B logo was used for only three. The

Flying B logo is simply absent from large swaths of Baltimore

football, and indeed Ravens, history. The logo played no part,

for instance, in the decades the Baltimore Colts (and Hall-of-

Famer Johnny Unitas) played in the city. And the Ravens’ Super

Bowl championships were won after the team abandoned the Flying

B.

       The insignificance of the Flying B logo as a feature of the

displays is relevant because “[t]he extent to which unlicensed

material is used in the challenged work can be a factor in

determining whether a [defendant’s] use of original materials

has been sufficiently transformative to constitute fair use.”

Bill Graham Archives v. Dorling Kindersley Ltd., 448 F.3d 605,

611    (2d   Cir.   2006);    Campbell,      510   U.S.    at   587.   The   logo’s

comparative insignificance as an element of the three displays

thus   confirms     their    transformative        quality,     and   militates   in

favor of a finding of fair use.



                                        34
                                           2.

      The first factor inquiry also involves determining whether

the   allegedly     fair       use    is        commercial        in   nature.    This

determination     does   not,    however,        require     “a    clear-cut     choice

between   two   polar    characterizations,           ‘commercial’         and   ‘non-

profit.’” Maxtone-Graham v. Burtchaell, 803 F.2d 1253, 1262 (2d

Cir. 1986). Instead, “[t]he commercial nature of a use is a

matter of degree, not an absolute.” Id. As noted above, it is

important not to over-emphasize this aspect of the inquiry when

the use is transformative. Campbell, 510 U.S. at 579.

      The Bouchat IV court relied heavily on the fact that the

lobby housing the allegedly infringing images was open to the

general public free of charge. 619 F.3d at 314. Clearly, in that

case, the displays had at most an attenuated commercial purpose:

the   lobby’s   décor    was    not   intended        to     induce    a   particular

purchase or to effectuate a commercial transaction, but rather

to stimulate general community support for the team. While the

patrons of the Club Level and the members of the public present

in the lobby of team headquarters are obviously not equivalent,

we do not believe the difference is dispositive. The Club Level

displays, like those in the lobby, produce what is essentially

an atmospheric effect. They are a negligible, fringe benefit of

club membership. The gourmet food, shelter from the elements,

and view of the game -- not some miniscule aspect of the wall

                                           35
decor -- provide the primary motivators for purchasing a Club

Level ticket. See J.A. 194 (district court fact-finding) (“[T]he

static    picture      displays    are    not     any     meaningful     part    of    the

incentive for a patron to buy a game ticket.”).

       The commercial character of defendant’s use becomes even

more attenuated when one considers that the logo itself -- not

the exhibits in general -- technically represents the proper

focus of analysis. No one is putting down hundreds of dollars to

see the Flying B logo. The Ravens are “not gaining direct or

immediate commercial advantage from” any logo display at issue

here    --    “i.e.,     [the   team’s]     profits,       revenues,     and    overall

commercial performance [are] not tied to” the use. Bouchat IV,

619    F.3d   at   314    (internal      quotation      marks     omitted).     This    is

manifestly not a case where “the copier directly and exclusively

acquires      conspicuous       financial       rewards    from    its   use    of     the

copyrighted material.” Am. Geophysical Union, 60 F.3d at 923.

       Furthermore, the use of a logo as an incidental element in

a historical exhibit is simply not the type of commercial use

frowned upon by § 107. If Baltimore’s football history is to be

accurately depicted, some incidental reproduction of the logo

would seem almost unavoidable. The mere use of a logo in a

profit-making       venture,      however,      is   quite      different      from    its

commercial exploitation. Fair use, as its name suggests, is a

matter of degree. And “the degree to which the new user exploits

                                           36
the copyright for commercial gain -- as opposed to incidental

use   as    part    of        a    commercial           enterprise”        --      is   what     is

significant. See Elvis Presley Enters., Inc., 349 F.3d at 627.

Here, the displays include incidental depictions of the Flying B

logo merely to “enrich the presentation of the cultural history

of    the   [Ravens],         not      to    exploit           copyrighted         artwork      for

commercial     gain.”         Bill       Graham        Archives,       448      F.3d     at    611.

Consequently, whether viewed from the standpoint of the Club

Level displays’ transformative character or from the standpoint

of whether they serve a commercial purpose, the first factor

cuts decidedly in favor of fair use.

                                                  3.

      The    remaining            fair      use        criteria       do     not    alter       the

implications       of    the       first.    The        second       factor     concerns       “the

nature of the copyrighted work.” 17 U.S.C. § 107(2). “The law

generally    recognizes            a   greater          need    to    disseminate         factual

works” than creative ones. Harper & Row, Publishers, Inc. v.

Nation Enters., 471 U.S. 539, 563 (1985). Here, the logo is

displayed    for        its       historical           significance        rather       than    its

intrinsic creative worth. Bill Graham Archives, 448 F.3d at 612-

13. As in the documentary context, this factor is thus of no

assistance to Bouchat.

      The third factor centers on “the amount and substantiality

of the portion used in relation to the copyrighted work as a

                                                  37
whole.” 17 U.S.C. § 107(3). If the second user reproduces only

the amount necessary to achieve a valid end, this factor will

favor neither party. Elvis Presley Enters., Inc., 349 F.3d at

630. Here, “in order to fulfill the legitimate transformative

purpose” of depicting important moments in Baltimore football

history, defendant had no choice but to include the Flying B

logo    in    its     entirety       as   an    incidental          component    of    the

challenged exhibits. Bouchat IV, 619 F.3d at 315. It is hard to

see frankly how the use of one-third or two-thirds of the logo

is even practical or makes any sense. Thus, as in Bouchat IV, we

find this factor also of no help to plaintiff.

       The fourth factor requires an assessment of “the effect of

the    use    upon     the    potential        market    for        or   value   of    the

copyrighted work.” 17 U.S.C. § 107(4). As noted above, we must

“determine      whether      the     defendants’    [use       of    the   logo]      would

materially impair the marketability of the work and whether it

would act as a market substitute for it.” Bond v. Blum, 317 F.3d

385,    396      (4th        Cir.     2003).      When     defendant’s           use    is

transformative,        market       substitution   (and    the       resulting     market

harm to plaintiff) is less likely. Campbell, 510 U.S. at 591.

Here, the incidental reproduction of the Flying B logo in the

Club    Level       historical       displays     serves       a     different     market

function than does the logo standing alone. The new use -- which

is both transformative and only minimally commercial -- does not

                                           38
supplant or substitute for the original. See Vanderhye, 562 F.3d

at   643;     J.A.   196.      Finally,    we    reiterate    that    although      the

district court made no findings regarding the existence of a

licensing market for historical logos, J.A. 196, findings in

Bouchat’s favor on this point would be insufficient to overcome

the substantial weight of the first three factors. Once again,

given the absence of market data, we conclude that this factor

standing alone is neutral.

       The criteria enumerated in § 107, in the aggregate, thus

militate in favor of a finding of fair use. This conclusion is

reinforced by broader expressive considerations similar to those

articulated     in       our   analysis    of   the   challenged     documentaries.

Fair   use,    as    a    crucial   “First      Amendment    safeguard[],”     is   an

important tool in ensuring that an originator’s rights are not

expanded      unjustifiably         at    the    subsequent    expense    of     free

expression. Eldred v. Ashcroft, 537 U.S. 186, 220 (2003). Our

holding that the displays constitute a fair use of the Flying B

logo preserves these fundamental First Amendment interests.



                                           V.

       Our rejection of Bouchat’s challenge to the incidental uses

of the Flying B logo provides no support for a fair use defense

where the alleged infringer exploits a protected work for profit

based on its intrinsic expressive value. That scenario, however,

                                           39
is simply not presented on the facts before us. The uses here

were not only transformative, but also -- take your pick --

fleeting,      incidental,     de    minimis,       innocuous.       If    these    uses

failed   to    qualify    as   fair,    a    host    of     perfectly      benign   and

valuable expressive works would be subject to lawsuits. That in

turn   would    discourage     the   makers     of    all    sorts    of    historical

documentaries and displays, and would deplete society’s fund of

informative speech. The district court’s finding of fair use

with   respect     to    the   documentary      videos       and     the    historical

displays on the Club Level was a correct one. Its judgment is in

all respects affirmed.

                                                                              AFFIRMED




                                        40